Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to communications filed 09/30/2021. Claims 1, 3, 5-6, 9, 14, 16, and 18-19 are amended. Claim 20 is canceled. Claim 21 is added. Claims 1-19 and 21 are currently pending in the application.
Claim Objections
Claim 6 is objected to because of the following informality:  In claim 6,  a number of claim elements were deleted without the claim elements’ accompanying semicolons being deleted.
	Appropriate correction is required.
 Examiner's Note
As per Applicant’s originally filed disclosure (paragraph [0022]), a computer readable storage medium (claims 14-20), as used herein, is not to be construed as being transitory signals per se.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and the user's current activity” in independent claim 1. As a result, the metes and bounds of the claim cannot be discerned.
Additionally in claim 1, it is unclear which “information” the recitation of “wherein the information comprises…” is referring to in view of preceding recitations of “information regarding a user's real-world” and “a display of information regarding the study topic”. As a result, the metes and bounds of the claim cannot be discerned.
In claim 3, there is a lack of antecedent basis for “the real-world environment”. As a result, the metes and bounds of the claim cannot be discerned.
In claim 8, there is a lack of antecedent basis for “the user's responses”. As a result, the metes and bounds of the claim cannot be discerned.
In independent claim 19, there is a lack of antecedent basis for “the user's responses”. As a result, the metes and bounds of the claim cannot be discerned.
Additionally in claim 19, there is a lack of antecedent basis for “the biometrics of the user”. As a result, the metes and bounds of the claim cannot be discerned.
Furthermore in claim 19, there is a lack of antecedent basis for “the level of comprehension or interest of the study topic
Dependent claims 2-13 and 21 inherit the above deficiencies through their dependency from corresponding independent claims 1 and 19 and are rejected for the same reasons.
In view of the above rejections under 35 USC § 112(b), claims 1-13 and 21 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim::
	Step 1: Statutory Category?
	Claim 1 is a method claim, which falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
January 2019 Guidance
monitoring, by a computing device, information regarding a user's real-world environment
Abstract Idea: monitoring information could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
The computing device is an additional non-abstract limitation. As claimed the computing device is viewed as a generic computer. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[2] automatically detecting, by the computing device and based on the monitoring, when the user's real-world environment includes real-world patterns that are correlated with patterns associated with a study topic
Abstract Idea: detecting information could be performed as mental steps (including an observation, evaluation, judgment, opinion). Also see 2019 Memorandum 52. In re Salwan, 681 Fed. App’x at 941 (mere automation of an abstract idea does not render claim patent eligible).
The computing device is an additional non-abstract limitation. As claimed the computing device is viewed as a generic computer. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
and [3] causing , by the computing device, a display of information regarding the study topic in a user device based on the detecting, wherein the information comprises information regarding the study topic appropriate for the user's current activity.
Causing a display of information is insignificant post-solution activity (i.e., data display). Revised Guidance 55, n.31; see also MPEP § 2106.05(g).

The computing device is an additional non-abstract limitation. As claimed the computing device is viewed as a generic computer. 


	It is apparent that, other than reciting that the method is computerized, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the computing device to implement the claimed steps does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the computing device which is recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: ¶ 48: In cloud computing node 10 there is a computer system/server 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations…well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices;  ¶ 50:… in FIG. 1, computer system/server 12 in cloud computing node 10 is shown in the form of general-purpose computing device; ¶ 56:…local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N... It is apparent that the computing device is recited as a generic computer, performing generic computer functions of monitoring, detecting and providing data. As noted in the table above, the steps of providing data is extra or post-solution activity the courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g); January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; Bancorp Servs., LLC v. Sun Life Assur. Co. of Can., 771 F. Supp. 2d 1054, 1066 (E.D. Mo. 2011) aff'd, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, retrieving, and providing data . . .are inconsequential data gathering and insignificant post solution activity”). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Affinity Labs of Tex., LLC v. Amazon.com Inc., 838 F.3d 1266, 1269, 1271 (Fed. Cir. 2016) (“[T]he concept of delivering user-selected media content to portable devices is an abstract idea”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a); The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. 
The claim as a whole merely describes how to generally “apply” detecting patterns associated with a study topic of a user and displaying study topic appropriate for the user. See MPEP § 2106.05(f). Step 3 (causing a display of information) reflects the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, The claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the See MPEP § 2106.05(h). It is clear from the Specification, including the claim language, that the claim focuses on an abstract idea, and not on any improvement to technology and/or a technical field. Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the claimed method being computerized amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the computing device in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above. Step 3 (causing a display of information) is insignificant extra solution activity that the courts have recognized as well-understood, routine, conventional activity in particular fields. Step 3 recites generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. This computer function is generic, See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes.”; also see SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (concluding claims were directed to the abstract idea of “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis”). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of data monitoring, detecting and causing display is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding  Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Claim 14 is a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform steps comparable to those of method claim 1. In regard to the added limitation “detecting a motion in the user's real-world environment”, detecting data is receiving data (i.e., data gathering) which is insignificant extra-solution activity. See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Alternatively, by definition, to detect is to discover or identify the presence or existence of. Under the broadest reasonable interpretation, detecting a motion in the user's real-world environment encompass observation and evaluation by a person. Displaying information is insignificant extra-solution activity. The Specification’s generic description of the computer readable storage medium, computing device, and wearable augmented reality device (see Specification, i.e., ¶¶ 4, 5, 16, 22, 26, 48, 50, 56, 62, 63, 66, 68, 73, 75, 77, 83, 88) confirms that all of the claimed operations can be 
	Claim 19 is a system comprising: a processor, a computer readable memory and a computer readable storage medium associated with a computing device; program instructions to perform steps comparable to those of method claim 1. Under the broadest reasonable interpretation, detecting information, encompass observation and evaluation by a person. The added limitation “monitor the biometrics of the user” represents data gathering which is insignificant extra-solution activity. See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Alternatively, under the broadest reasonable interpretation, “monitor the biometrics of the user” encompass observation and evaluation by a person. Under the broadest reasonable interpretation, “determine the level of comprehension or interest of the study topic based on the user's responses” encompass observation and evaluation by a person. The added limitation ““modify a manner in which the study topic is displayed based on the level of comprehension or interest of the study topic” represents data presentation  which is insignificant extra-solution activity. See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).Under the broadest reasonable interpretation, “modify a manner in which the study topic is displayed based on the level of comprehension or interest of the study topic” encompass observation, evaluation, judgment and opinion by a person. The computer readable storage medium, computing device, repository and wearable augmented reality device are generic computer components, and storing information is insignificant extra-solution activity. See MPEP § 2106.05(g). The processor, computer readable storage medium associated with a computing device, wearable augmented reality device, and multiple user devices are generic computer components, and storing information is insignificant extra-solution activity. See MPEP § 2106.05(g). The Specification confirms that all of the claimed operations can be performed by conventional computer technology (Specification, ¶¶ 4, 5, 16, 22, 26, 48, 50, 56, 62, 63, 66, 68, 73, 75, 77, 83, 88). Accordingly, claim 19 is rejected similarly to claim 1 under 35 U.S.C. § 101.
Dependent claims 2-13, 15-18 and 21 include all the limitations of respective independent claims 1, 14 and 19 from which they depend and, as such, recite the same abstract idea(s) noted above for independent claims 1, 14 and 19. As claimed, the wearable augmented reality device (claims 2-4, 15 and 16), the repository (claim 5), the cloud environment (claim 12) are generic computer components. See Specification (¶¶ 4, 5, 22, 26, 48, 50, 56, 63, 73). Obtaining data (claim 3) is receiving data (data gathering) which represents insignificant extra-solution activity. Alternatively, a human could obtain information since we humans use all five senses to observe the world around us. As noted earlier, displaying data (claims 4, 8-9, 16 and 21) (data presentation) is insignificant extra-solution activity.  Storing data (claim 5) (data gathering) is insignificant extra-solution activity. The above physical elements recited in the dependent claims provide a generic environment in which to carry out the abstract idea.  Furthermore, the claim limitations only provide more detailed limitations of the abstract idea, which do not make the abstract idea any less abstract. While the dependent claims may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-
Response to Arguments
35 U.S.C. § 101 Rejection
	Applicant’s arguments have been fully considered but they are not persuasive.
B. Claims 1-13 are rejected under 35 U.S.C. §101 as being directed to non-	statutory subject matter
1. Claim 1 integrates the alleged judicial exception into a practical application.
	Applicant asserts that “claim 1, when considered as a whole, integrates the alleged judicial exception into a practical application”. In support of this assertion, Applicant alleges “claim 1 enables causing a display of information regarding the study topic in a user device based on detecting when the user's real-world environment includes real-world patterns that are correlated with patterns associated with a study topic. Such functionality cannot reasonably be performed as a mental process, and does not simply constitute the implementation of a known practice using generic computer functions”. These arguments are not persuasive.
	First, other than reciting the claim limitations noted above, Applicant does not explain how or why the recited limitations “cannot reasonably be performed as a mental process, and does not simply constitute the implementation of a known practice using generic computer functions”. In fact, the Specification (¶ 17) discloses “if the user has recently studied about parabolic motion, and the user is watching a sporting event, such as football or cricket, aspects of the present invention detect that the motions from the 
	Furthermore, the Specification discloses no algorithm or technical detail to support an assertion that the ordinary human mental process of providing study topic information by correlating real-life events with the study topic could not be practically performed in the mind. Accordingly, the limitation “providing information regarding the study topic for display in a wearable augmented reality device based on the detecting when the user's real-world environment includes real-world patterns that are correlated with patterns associated with a study topic” reasonably can be characterized as reciting a mental process.
	Applicant additionally asserts that “Claim 1 addresses the technical problem of improving the learning comprehension of a user/student by correlating study topics from a classroom environment and from textbooks to real-world examples through the use of cognitive computing techniques (e.g., through the use of specific criteria used for the correlating). The present invention improves the functioning of computer systems and computing devices in a way such that the computer systems and computing devices perform functions that were not previously performed”. These arguments are not 
	In regard to Applicant’s reference to claim 1 of Example 42, the Office concluded that hypothetical claim 1 is patent eligible because the combination of additional elements integrates the judicial exception (i.e., the mental process of comparing collected traffic data to a predetermined threshold) into a practical application – improved network monitoring “by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user”. Applicant has not demonstrated that pending claim 19 provides a comparable technological improvement. More specifically, Applicant’s claimed “displaying 
	In regard to Applicant’s reference to claim 1 of Example 37, the Office concluded that hypothetical claim 1 is patent eligible because “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” Applicant has not demonstrated that pending claim 19 provides a comparable technological improvement. More specifically, Applicant’s claimed “displaying information related to the study topic, determining a level of comprehension or interest of the study topic based on the user's responses, and monitoring the biometrics of the user to determine the level of comprehension or interest” is simply not analogous to modifying icon placement as in Example 37.
	Applicant’s reference to DDR Holdings, LLC v. Hotels.Com, L.P., 773 F.3d 1245 (Fed. Cir. 2014) is misplaced. In DDR, instead of a computer network operating in its normal, expected manner by sending a website visitor to a third-party website apparently connected with a clicked advertisement, the claimed invention in DDR generated and directed the visitor to a hybrid page that presented (1) product information from the third party, and (2) visual "look and feel" elements from the host
DDR, 773 F.3d at 1258-59. Given this particular Internet-based solution, the court held that the claimed invention did not merely use the Internet to perform a business practice known from the pre-Internet world, but rather was necessarily rooted in computer technology to overcome a problem specifically arising in computer networks. Id. at 1257.
	Applicant’s assertion of “technical solutions to the challenge of improving the learning comprehension of a user/student by correlating study topics from a classroom environment and from textbooks to real-world examples through the use of cognitive computing techniques” relying on DDR Holdings is unavailing because claim 1 neither
recites nor addresses a problem unique to the Internet. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1371 (Fed. Cir.. 2015) (“The patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement. The patent claims here do not address problems unique to the Internet, so DDR has no applicability.”) Furthermore, as noted earlier, “the challenge of improving the learning comprehension of a user/student by correlating study topics from a classroom environment and from textbooks to real-world examples” and “learning challenges related to teaching” relate to abstract concepts as noted earlier. Applicant is respectfully reminded that the Federal Circuit has explained, a “claim for a new abstract idea is still an abstract idea.” Synopsis, Inc. v. Mentor Graphics  Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Applicant’s assertions of improvement without technical details simply address the abstract concepts themselves.

2. Limitations of claim 1 are not well-understood, routine or conventional, and
	constitute significantly more than the alleged judicial exception.
	In support of the above, Applicant simply asserts that “the following limitations (alone or in combination) are not well-understood, routine or conventional: "wherein the information comprises information regarding the study topic appropriate for the user's current activity."”. Applicant’s arguments have been fully considered but they are not persuasive. Applicant is respectfully reminded that the “well-understood, routine or conventional” analysis relate to “additional claim elements/limitations”. The limitation "wherein the information comprises information regarding the study topic appropriate for the user's current activity" is nothing more than data description. Data description is information. Information, as such, is intangible, and data analysis and algorithms that manipulate that information are also abstract ideas. See, e.g., Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 451 n.12 (2007). Hence, "wherein the information comprises information regarding the study topic appropriate for the user's current activity” does not provide any evidence that the limitations of claim 1 are “not well-understood, routine or conventional” argument. 
	The use of the recited computing device indicates that the claims require no more than generic computer technology to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry as supported by at least paragraphs 48 and 50 of the Specification. See In
re Katz, 639 F.3d 1303, 1316 (Fed. Cir. 2011) (“Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ . . . those functions can be achieved by any general purpose computer without special programming”); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that considering claims reciting data retrieval, analysis, modification, generation, display, and transmission as an “‘ordered combination’” reveals that they “amount to ‘nothing
significantly more’ than an instruction to apply [an] abstract idea” using generic computer technology) (internal citation omitted); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (claims reciting, inter alia, sending messages over a network, gathering statistics, using a computerized system to automatically determine an estimated outcome, and presenting offers to potential customers found to merely recite “‘well-understood, routine conventional activit[ies],’ either by requiring conventional computer activities or routine data-gathering steps” (alteration in original)).
	The Berkheimer memo indicates that Examiners can rely on statements in the specification, citations to court decisions discussed in MPEP § 2105.05(d)(II), citations to publications, and statements taking official notice of the well-understood, routine,
conventional nature of elements. The above findings appear to comply fully with the Berkheimer memo, and Applicant fails to persuasively explain how or why the Examiner’s analysis runs afoul of the guidance set forth in the Berkheimer memo or is otherwise deficient. When viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The identified additional claim limitations, instead, amount to no more than mere instructions to apply the exception using generic computer components, which is insufficient to provide an inventive see MPEP § 2106.05(d)).
3. Conclusion
Applicant’s assertions rely on earlier arguments and are, as a result, moot as these arguments are already addressed above.
	In view of the foregoing, the Examiner maintains that claims 1-13 are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
C. Claims 14-18 are rejected under 35 U.S.C. §101 as being directed to non-	statutory subject matter.
1. Claim 14 integrates the alleged judicial exception into a practical application.
	Applicant asserts that “claim 14, when considered as a whole, integrates
the alleged judicial exception into a practical application”. In support of this assertion, Applicant alleges “claim 14 enables providing information regarding the study topic for display in a wearable augmented reality device based on the detecting when the user's real-world environment includes real-world patterns that are correlated with patterns associated with a study topic. Such functionality cannot reasonably be performed as a mental process, and does not simply constitute the implementation of a known practice using generic computer functions”. These arguments are not persuasive.
	Other than reciting the claim limitations noted above, Applicant does not explain how or why the recited limitations “cannot reasonably be performed as a mental process, and does not simply constitute the implementation of a known practice using 
	The claimed “wearable augmented reality device” is recited as a generic display device. See Specification (¶¶ 16, 62, 63, 66, 68, 77, 83). The use of a generic computer component (wearable augmented reality device) to perform a generic computer function (display information) does not impart patent eligibility. See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344–45 (Fed. Cir. 2018) (quoting Elec. Power Grp., 830 F.3d at 1353–54 and citing similar decisions holding that displaying different types or sets of information from various sources on a generic display is abstract absent a specific improvement to the way computers or other technologies operate).
Additionally, the Specification discloses no algorithm or technical detail to support an assertion that the ordinary human mental process of providing study topic information by correlating real-life events with the study topic could not be practically performed in the mind. Accordingly, the limitation “providing information regarding the 
	In regard to Applicant’s reference to claim 1 of Example 42, the Office concluded that hypothetical claim 1 is patent eligible because the combination of additional elements integrates the judicial exception (i.e., the mental process of comparing collected traffic data to a predetermined threshold) into a practical application – improved network monitoring “by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user”. Applicant has not demonstrated that pending claim 19 provides a comparable technological improvement. More specifically, Applicant’s claimed “displaying information related to the study topic, determining a level of comprehension or interest of the study topic based on the user's responses, and monitoring the biometrics of the user to determine the level of comprehension or interest” is simply not analogous to converting information that is input by a user in a non-standardized format into a standardized format, automatically generate a message when the updated information is stored, or transmit the message to all users to share that information over a network as in Example 42.
	In regard to Applicant’s reference to claim 1 of Example 37, the Office concluded that hypothetical claim 1 is patent eligible because “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user 
	Applicant’s reference to DDR Holdings, LLC v. Hotels.Com, L.P., 773 F.3d 1245 (Fed. Cir. 2014) is misplaced. In DDR, instead of a computer network operating in its normal, expected manner by sending a website visitor to a third-party website apparently connected with a clicked advertisement, the claimed invention in DDR generated and directed the visitor to a hybrid page that presented (1) product information from the third party, and (2) visual "look and feel" elements from the host
website. DDR, 773 F.3d at 1258-59. Given this particular Internet-based solution, the court held that the claimed invention did not merely use the Internet to perform a business practice known from the pre-Internet world, but rather was necessarily rooted in computer technology to overcome a problem specifically arising in computer networks. Id. at 1257.
	Applicant’s assertion of “technical solutions to the challenge of improving the learning comprehension of a user/student by correlating study topics from a classroom environment and from textbooks to real-world examples through the use of cognitive computing techniques” relying on DDR Holdings is unavailing because claim 1 neither
recites nor addresses a problem unique to the Internet. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1371 (Fed. Cir.. 2015) (“The patent at issue DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement. The patent claims here do not address problems unique to the Internet, so DDR has no applicability.”) Furthermore, as noted earlier, “the challenge of improving the learning comprehension of a user/student by correlating study topics from a classroom environment and from textbooks to real-world examples” and “learning challenges related to teaching” relate to abstract concepts as noted earlier. Applicant is respectfully reminded that the Federal Circuit has explained, a “claim for a new abstract idea is still an abstract idea.” Synopsis, Inc. v. Mentor Graphics  Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Applicant’s assertions of improvement without technical details simply address the abstract concepts themselves.
	Hence, the Examiner maintains claim 14 recites an abstract idea and none of the claim limitations integrates the judicial exception into a practical application.
2. Limitations of claim 14 are not well-understood, routine or conventional, and
	constitute significantly more than the alleged judicial exception.
	In support of the above, Applicant simply asserts that “the following limitations (alone or in combination) are not well-understood, routine or conventional: "wherein the information comprises information regarding the study topic appropriate for the user's current activity."”. As noted earlier, the use of a generic computer component (wearable augmented reality device) to perform a generic computer function (display information) does not impart patent eligibility. See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344–45 (Fed. Cir. 2018) (quoting Elec. Power Grp., 830 F.3d at 1353–54 and See, e.g., Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 451 n.12 (2007). Hence, "wherein the information comprises information regarding the study topic appropriate for the user's current activity” does not provide any evidence that the limitations of claim 1 are “not well-understood, routine or conventional” argument. 
	The use of the recited computing device, repository, and wearable augmented reality device indicates that the claims require no more than generic computer technology to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry as supported by at least paragraphs 16, 48, 50, 62, 63, 66, 68, 77, and 83 of the Specification. See In
re Katz, 639 F.3d 1303, 1316 (Fed. Cir. 2011) (“Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ . . . those functions can be achieved by any general purpose computer without special programming”); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that 
significantly more’ than an instruction to apply [an] abstract idea” using generic computer technology) (internal citation omitted).

	When viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The identified additional claim limitations, instead, amount to no more than mere instructions to apply the exception using generic computer components, which is insufficient to provide an inventive concept. Therefore, Applicant has not shown that the claims add a specific limitation beyond the judicial exception that is not “well-understood, routine, and conventional” in the field (see MPEP § 2106.05(d)).
3. Conclusion
Applicant’s assertions rely on earlier arguments and are, as a result, moot as these arguments are already addressed above.
	In view of the foregoing, the Examiner maintains that claims 14-18 are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
D. Claims 19-20 are rejected under 35 U.S.C. §101 as being directed to non-	statutory subject matter.
1. Claim 19 integrates the alleged judicial exception into a practical application.
	Applicant asserts that “claim 19 provides improvements in the field of computer-based learning by providing new functionality via a user interface, like an augmented 
	Additionally, other than reciting the claim limitations noted above, Applicant does not explain how or why the recited limitations “cannot reasonably be performed as a mental process, and does not simply constitute the implementation of a known practice using generic computer functions”. In fact, the Specification (¶ 17) discloses “if the user has recently studied about parabolic motion, and the user is watching a sporting event, such as football or cricket, aspects of the present invention detect that the motions from the user's real-world experience of watching the sporting event correlate to the user's recent study of parabolic motions”. It is apparent that assuming a class is attending a sporting event, such as football or cricket as a class field trip, a teacher would very likely point to a student, motions correlated to the student’s recent study of parabolic motions from the student’s real-world experience of watching the sporting event. It is important to note that a Google search for “parabola in real life” results in numerous examples and explanations of how parabolas and parabolic curves describe many real world objects and events.
	The claimed “wearable augmented reality device” is recited as a generic display device. See Specification (¶¶ 16, 62, 63, 66, 68, 77, 83). The use of a generic computer component (wearable augmented reality device) to perform a generic computer function display information) does not impart patent eligibility. See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344–45 (Fed. Cir. 2018) (quoting Elec. Power Grp., 830 F.3d at 1353–54 and citing similar decisions holding that displaying different types or sets of information from various sources on a generic display is abstract absent a specific improvement to the way computers or other technologies operate).
Additionally, the Specification discloses no algorithm or technical detail to support an assertion that the ordinary human mental process of providing study topic information by correlating real-life events with the study topic could not be practically performed in the mind. Accordingly, the limitation “providing information regarding the study topic for display in a wearable augmented reality device based on the detecting when the user's real-world environment includes real-world patterns that are correlated with patterns associated with a study topic” reasonably can be characterized as reciting a mental process.
	Applicant’s reference to DDR Holdings, LLC v. Hotels.Com, L.P., 773 F.3d 1245 (Fed. Cir. 2014) is misplaced. In DDR, instead of a computer network operating in its normal, expected manner by sending a website visitor to a third-party website apparently connected with a clicked advertisement, the claimed invention in DDR generated and directed the visitor to a hybrid page that presented (1) product information from the third party, and (2) visual "look and feel" elements from the host
website. DDR, 773 F.3d at 1258-59. Given this particular Internet-based solution, the court held that the claimed invention did not merely use the Internet to perform a business practice known from the pre-Internet world, but rather was necessarily rooted Id. at 1257.
	Applicant’s assertion of “technical solutions to the challenge of improving the learning comprehension of a user/student by correlating study topics from a classroom environment and from textbooks to real-world examples through the use of cognitive computing techniques” relying on DDR Holdings is unavailing because claim 1 neither
recites nor addresses a problem unique to the Internet. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1371 (Fed. Cir.. 2015) (“The patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement. The patent claims here do not address problems unique to the Internet, so DDR has no applicability.”) Furthermore, as noted earlier, “the challenge of improving the learning comprehension of a user/student by correlating study topics from a classroom environment and from textbooks to real-world examples” and “learning challenges related to teaching” relate to abstract concepts as noted earlier. Applicant is respectfully reminded that the Federal Circuit has explained, a “claim for a new abstract idea is still an abstract idea.” Synopsis, Inc. v. Mentor Graphics  Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Applicant’s assertions of improvement without technical details simply address the abstract concepts themselves.
	In regard to Applicant’s reference to claim 1 of Example 42, the Office concluded that hypothetical claim 1 is patent eligible because the combination of additional elements integrates the judicial exception (i.e., the mental process of comparing 
	In regard to Applicant’s reference to claim 1 of Example 37, the Office concluded that hypothetical claim 1 is patent eligible because “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” Applicant has not demonstrated that pending claim 19 provides a comparable technological improvement. More specifically, Applicant’s claimed “displaying information related to the study topic, determining a level of comprehension or interest of the study topic based on the user's responses, and monitoring the biometrics of the user to determine the level of comprehension or interest” is simply not analogous to modifying icon placement as in Example 37.

2. Limitations of claim 19 are not well-understood, routine or conventional, and
	constitute significantly more than the alleged judicial exception.
	In support of the above, Applicant simply asserts that “the following limitations (alone or in combination) are not well-understood, routine or conventional: "wherein the information comprises information regarding the study topic appropriate for the user's current activity."”. As noted earlier, the use of a generic computer component (wearable augmented reality device) to perform a generic computer function (display information) does not impart patent eligibility. See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344–45 (Fed. Cir. 2018) (quoting Elec. Power Grp., 830 F.3d at 1353–54 and citing similar decisions holding that displaying different types or sets of information from various sources on a generic display is abstract absent a specific improvement to the way computers or other technologies operate). Applicant’s arguments have been fully considered but they are not persuasive. Applicant is respectfully reminded that the “well-understood, routine or conventional” analysis relate to “additional claim elements/limitations”. The limitation "wherein the information comprises information regarding the study topic appropriate for the user's current activity" is nothing more than data description. Data description is information. Information, as such, is intangible, and data analysis and algorithms that manipulate that information are also abstract ideas. See, e.g., Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 451 n.12 (2007). Hence, "wherein the information comprises information regarding the study topic appropriate for 
	The use of the recited computing device, repository, and wearable augmented reality device indicates that the claims require no more than generic computer technology to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry as supported by at least paragraphs 16, 48, 50, 62, 63, 66, 68, 77, and 83 of the Specification. See In
re Katz, 639 F.3d 1303, 1316 (Fed. Cir. 2011) (“Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ . . . those functions can be achieved by any general purpose computer without special programming”); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that considering claims reciting data retrieval, analysis, modification, generation, display, and transmission as an “‘ordered combination’” reveals that they “amount to ‘nothing
significantly more’ than an instruction to apply [an] abstract idea” using generic computer technology) (internal citation omitted).
	When viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The identified additional claim limitations, instead, amount to no more than mere instructions to apply the exception using generic computer components, which is insufficient to provide an inventive concept. Therefore, Applicant has not shown that the claims add a specific limitation beyond the judicial exception that is not “well-understood, routine, and conventional” in the field (see MPEP § 2106.05(d)).
3. Conclusion

	In view of the foregoing, claims 19 and 21 are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections under 35 U.S.C. §102 and §103
	The previous rejections under 35 U.S.C. §102 and §103 are withdrawn in view of Applicant’s amendment and remarks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715